DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 27 April 2022 is acknowledged.
A replacement drawing is received and is acceptable.

Claims 1-2, 5-6, 8, 11, and 14 are amended.
Claims 4, 7, 13, 15-17, and 20 are canceled.
New claims 21-27 are presented.
The present action treats claims 1-3, 5-6, 8-12, 14, 18-19, and 21-27 on the merits.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 8-11, 18-19, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Moriyasu, US 2018/0199666].

Regarding claim 1:
Moriyasu teaches (Figs. 1-10):
A sole structure for an article of footwear, the sole structure comprising: an interior cushioning arrangement (11 and 12; i.e. “toe-side first portion 11, a second portion (rear portion) 12”; paragraph 105) extending from an anterior end (see annotated Fig. 6A – a below) to a posterior end (see annotated Fig. 6A – a below) and including (i) a forefoot cushioning element (11) extending from the anterior end to a first end (see annotated Fig. 6A – a below) and including a first material having a first durometer (11 and 12 are elements of the midsole; the midsole body is of “foamed material” and has a “hardness”; paragraph 102), and (ii) a heel cushioning element (12) extending from the posterior end to a second end (see annotated Fig. 6A – a below) and including a second material having a second durometer (11 and 12 are elements of the midsole; the midsole body is of “foamed material” and has a “hardness”; paragraph 102), the first end of the forefoot cushioning element and the second end of the heel cushioning element overlapping one another; and a plate (“paddle 5”; paragraph 101) extending from the anterior end to the posterior end disposed on a first surface of the interior cushioning arrangement.

    PNG
    media_image1.png
    415
    1290
    media_image1.png
    Greyscale



Regarding claim 3:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches wherein the interior cushioning arrangement includes a first surface having a first portion (see annotated Fig. 6A – b below) formed by the forefoot cushioning element and a second portion (see annotated Fig. 6A – b below) formed by the heel cushioning element.

    PNG
    media_image2.png
    409
    1290
    media_image2.png
    Greyscale


Regarding claim 5:
Moriyasu teaches the sole structure of claim 3, as set forth above.
Moriyasu further teaches wherein the plate is disposed within a socket formed in the first surface of the interior cushioning arrangement.
(Socket that accommodates plate is readily seen in Fig. 7; also it is seen in profile in Fig. 6A; disposal of plate within socket is readily seen in Fig. 8 as well as Figs. 6B-6F)


Regarding claim 8:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches further comprising an outer shell (“outsole 2”; paragraph 100) formed of a fifth material (“rubber-made”; paragraph 100) and defining a receptacle, the interior cushioning arrangement at least partially received within the receptacle (Figs. 6A-6D and 6F).

Regarding claim 9:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches wherein the first material is a first foamed elastomer and the second material is a second foamed elastomer.
(“midsole…made of…foamed material such as EVA”; paragraph 101, wherein it is known in the art that EVA is an elastomer (see for example paragraphs 42-43 of extrinsic reference [Howe, US 2018/0103714])

Regarding claim 10:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches wherein the first end includes a first beveled surface (“first inclined surface 11F”; paragraph 141) and the second end includes a second beveled surface (“second inclined surface 12F”; paragraph 141), the first beveled surface mating with the second beveled surface (“contact each other”; paragraph 141)

Regarding claim 11:
Moriyasu teaches (Figs. 1-10):
A sole structure for an article of footwear, the sole structure comprising: an interior cushioning arrangement (11 and 12; i.e. “toe-side first portion 11, a second portion (rear portion) 12”; paragraph 105) comprising: a forefoot cushioning element (11) extending from a first distal end (see annotated Fig. 6A – c below) to a first proximal end (see annotated Fig. 6A – c below) and including a first material having a first durometer (11 and 12 are elements of the midsole; the midsole body is of “foamed material” and has a “hardness”; paragraph 102), the first proximal end including a first beveled engagement surface (“first inclined surface 11F”; paragraph 141); and a heel cushioning element (12) extending from a second distal end (see annotated Fig. 6A – c below) to a second proximal end (see annotated Fig. 6A – c below) and including a second material having a second durometer (11 and 12 are elements of the midsole; the midsole body is of “foamed material” and has a “hardness”; paragraph 102), the second proximal end including a second beveled engagement surface (“second inclined surface 12F”; paragraph 141) opposing the first beveled engagement surface of the forefoot cushioning element, wherein the interior cushioning arrangement has a first surface, the first surface including surfaces of the forefoot cushioning element (see annotated Fig. 6A – c below) and the heel cushioning element (see annotated Fig. 6A – c below); the first surface also including one or more raised areas (see annotated Fig. 6A – c below); and the sole structure further including a plate (“paddle 5”; paragraph 101; see particularly Fig. 8) disposed on the first surface of the interior cushioning arrangement such that a top surface of the plate is flush with top surfaces of the one or more raised areas (see particularly Figs. 6C-6F).

    PNG
    media_image3.png
    473
    1291
    media_image3.png
    Greyscale


Regarding claim 18:
Moriyasu teaches the sole structure of claim 11, as set forth above.
Moriyasu further teaches further comprising an outer shell (“outsole 2”; paragraph 100) formed of a fourth material (“rubber-made”; paragraph 100) and defining a receptacle, the forefoot cushioning element and the heel cushioning element at least partially received within the receptacle (Figs. 6A-6D and 6F).
Regarding claim 19:
Moriyasu teaches the sole structure of claim 11, as set forth above.
Moriyasu further teaches wherein the first material is a first foamed elastomer and the second material is a second foamed elastomer.
(“midsole…made of…foamed material such as EVA”; paragraph 101, wherein it is known in the art that EVA is an elastomer (see for example paragraphs 42-43 of extrinsic reference [Howe, US 2018/0103714])

Regarding claim 21:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches wherein the interior cushioning arrangement further comprises: a first surface, the first surface including surfaces of the forefoot cushioning element (refer to annotated Fig. 6A – c presented above in addressing claim 11) and the heel cushioning element (refer to annotated Fig. 6A – c presented above in addressing claim 11) forming a socket (Socket that accommodates plate is readily seen in Fig. 7; also it is seen in profile in Fig. 6A); the first surface also including one or more raised areas (refer to annotated Fig. 6A – c presented above in addressing claim 11); and the plate disposed on the first surface of the interior cushioning arrangement such that a top surface of the plate is flush with top surfaces of the one or more raised areas (see particularly Figs. 6C-6F).

Regarding claim 22:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches wherein the sole structure further comprises: an outsole (2 and 13 i.e. “outsole 2”; paragraph 100 and “third portion 13 (rear end portion)”; paragraph 105) including: an outer shell (“outsole 2”; paragraph 100) extending from a first end at the anterior end (see annotated Fig. 6A – d below) to a second end at the posterior end (see annotated Fig. 6A – d below); and a heel counter heel counter (“third portion 13 (rear end portion)”; paragraph 105) extending around the posterior end, the heel counter cooperating with the outer shell forming a cavity, wherein the interior cushioning arrangement is at least partially received within the cavity (see Fig. 6A and 6G).

    PNG
    media_image4.png
    363
    1300
    media_image4.png
    Greyscale


Regarding claim 23:
Moriyasu teaches (Figs. 1-10):
A sole structure for an article of footwear, the sole structure comprising: an interior cushioning arrangement (11 and 12; i.e. “ toe-side first portion 11, a second portion (rear portion) 12”; paragraph 105) extending from an anterior end (refer to annotated Fig. 6A – a presented above in addressing claim 1) to a posterior end (refer to annotated Fig. 6A – a presented above in addressing claim 1), the interior cushioning arrangement including (i) a forefoot cushioning element (11) extending from the anterior end to a first end (refer to annotated Fig. 6A – a presented above in addressing claim 1) and (ii) a heel cushioning element (12) extending from the posterior end to a second end (refer to annotated Fig. 6A – a presented above in addressing claim 1), the first end of the forefoot cushioning element and the second end of the heel cushioning element overlapping one another, wherein the interior cushioning arrangement includes a first surface having a first portion (refer to annotated Fig. 6A – b presented above in addressing claim 3) formed by the forefoot cushioning element and a second portion (refer to annotated Fig. 6A – b presented above in addressing claim 3) formed by the heel cushioning element; and an outsole (2 and 13 i.e. “outsole 2”; paragraph 100 and “third portion 13 (rear end portion)”; paragraph 105) including: an outer shell (“outsole 2”; paragraph 100) extending from a first end at the anterior end (refer to annotated Fig. 6A – d presented above in addressing claim 22) to a second end at the posterior end (refer to annotated Fig. 6A – d presented above in addressing claim 22); and a heel counter (“third portion 13 (rear end portion)”; paragraph 105) extending around the posterior end, the heel counter cooperating with the outer shell forming a cavity, wherein the interior cushioning arrangement is at least partially received within the cavity (see Fig. 6A and 6G).


Regarding claim 24:
Moriyasu teaches the sole structure of claim 23, as set forth above.
Moriyasu further teaches wherein the outer shell includes a ground-engaging surface.
(“outsole 2 to be in contact with a road surface”; paragraph 85)

Regarding claim 25:
Moriyasu teaches the sole structure of claim 24, as set forth above.
Moriyasu further teaches wherein the outer shell includes a peripheral wall extending upward from the ground-engaging surface, the peripheral wall including a first portion having a pair of terminal ends (see annotated Figs. 6G – a below), wherein the pair of terminal ends are offset from one another.

    PNG
    media_image5.png
    571
    1112
    media_image5.png
    Greyscale

Regarding claim 26:
Moriyasu teaches the sole structure of claim 25, as set forth above.
Moriyasu further teaches wherein the heel counter includes a pair of terminal ends (see annotated Fig. 6G – b below) offset from one another, wherein each of the pair of terminal ends of the heel counter is configured to interface with one of the pair of terminal ends of the peripheral wall of the outer shell.

    PNG
    media_image6.png
    564
    1112
    media_image6.png
    Greyscale

Regarding claim 27:
Moriyasu teaches the sole structure of claim 23, as set forth above.
Moriyasu further teaches wherein the sole structure further comprises: a plate (“paddle 5”; paragraph 101) disposed on the first surface, the plate including a necked portion (see annotated Fig. 5 – a below), wherein the necked portion includes a reduced width portion (see annotated Fig. 5 – a below) relative to adjacent portions of the plate, the reduced width portion forming a recess (see annotated Fig. 5 – a below) in the plate, and wherein the necked portion extends through a mid-foot region of the article of footwear corresponding to a medial arch of a foot of a user.

    PNG
    media_image7.png
    796
    682
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over [Moriyasu, US 2018/0199666] in view of [Hopkins, US 2017/0303633] and [Yung-Mao, US 4,843,741].

Regarding claim 2:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Although Moriyasu teaches a first and second durometer, Moriyasu does not expressly teach the second durometer (i.e. that of the heel cushioning element) is less than the first durometer (i.e. that of the forefoot cushioning element).
However, Hopkins teaches sole structure optimization wherein “heel offset feel” can be modified by adjusting firmness and softness in forefoot and heel regions: “customization…so as to modify heel-toe offset…A softer heel and a firmer forefoot…create a lower heel offset feel” (paragraph 68).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Moriyasu such that its second durometer is less than its first durometer in order to create an improved shoe, one which has a lower heel offset feel, as taught by Hopkins (paragraph 68).  One of ordinary skill would be motivated to adopt the modification for the purpose of market accommodation to wearer preferences wherein at least some wearers would prefer such a lower heel offset feel.

In regards to the other limitations:
The modified Moriyasu comprises the plate (see above addressing of claim 1).  It is “made of a high-resilience material” (paragraph 101), thus has a third durometer, expressly characterized as “high-resilience”.  Moriyasu further teaches it “has a greater Young’s modulus than the midsole 1, and will be useful as a reinforcement device of” heel cushioning element 12 (paragraph 169).  Moriyasu further teaches portion 5F of the plate has “a large elastic modulus…suppress…inadvertent upward warping of” forefoot cushioning element 11 (paragraph 67).
Accordingly, Moriyasu teaches the plate 5 is made of high-resilience material and stiffer than the underlying midsole, which includes forefoot and heel cushioning elements 11 and 12.  Moriyasu teaches it functions to suppress inadvertent warping of forefoot cushioning element 11 and reinforces heel cushioning element 12.  Thus Moriyasu at least suggests the durometer of the plate is greater than that of forefoot cushioning element 11 and heel cushioning element 12.
However, Moriyasu does not expressly teach the third durometer greater than the second durometer and the first durometer.
Yung-Mao teaches a sole structure assembly wherein “To reinforce” a portion of  the assembly, “stiffened…elements (62)…have a higher durometer reading than the remaining elements (40)”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of the modified Moriyasu such that its third durometer is greater than its second and first durometer, as the stiffened elements of Yung-Mao are of higher durometer than remaining elements of Yung-Mao, in order to achieve Moriyasu’s desired effect of reinforcement of remaining sole structure elements 11 and 12, as suggested by Yung-Mao (Abstract).

Regarding claim 12:
Moriyasu teaches the sole structure of claim 11, as set forth above.
Although Moriyasu teaches a first and second durometer, Moriyasu does not expressly teach the second durometer (i.e. that of the heel cushioning element) is less than the first durometer (i.e. that of the forefoot cushioning element).
However, Hopkins teaches sole structure optimization wherein “heel offset feel” can be modified by adjusting firmness and softness in forefoot and heel regions: “customization…so as to modify heel-toe offset…A softer heel and a firmer forefoot…create a lower heel offset feel” (paragraph 68).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Moriyasu such that its second durometer is less than its first durometer in order to create an improved shoe, one which has a lower heel offset feel, as taught by Hopkins (paragraph 68).  One of ordinary skill would be motivated to adopt the modification for the purpose of market accommodation to wearer preferences wherein at least some wearers would prefer such a lower heel offset feel.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over [Moriyasu, US 2018/0199666] in view of [Bongers, US 2019/0297991].

Regarding claim 6:
Moriyasu teaches the sole structure of claim 1, as set forth above.
Moriyasu further teaches further comprising an upper cushioning element (“insole 4”; paragraph 103) disposed on an opposite side of the plate than the interior cushioning arrangement including a fourth material.

Moriyasu further teaches the “elastic modulus of the insole 4” “equal to” 5F of the plate.  5F of the plate has “a large elastic modulus…suppress…inadvertent upward warping of” forefoot cushioning element 11 (paragraph 67).  Thus Moriyasu at least teaches the upper cushioning element is stiff enough to suppress warping of 11.

Moriyasu does not expressly teach the fourth material having a fourth durometer wherein the fourth durometer is greater than the first durometer and the second durometer.

However, Bongers teaches a sole structure wherein an upper sole structure element (“insert”) comprises a material having a durometer (“shore”) wherein the durometer is greater than the durometer of the underlying midsole elements (paragraphs 24; see also paragraphs 11 and 23).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Moriyasu such that its fourth material has a fourth durometer (as the insert of Bongers has a durometer) and wherein the fourth durometer is greater than the first durometer and the second durometer (in the same manner that the durometer of the insert of Bongers is greater than that of the underlying midsole elements of Bongers) in order to achieve the predictable result of arriving at an upper cushioning element to suppress warping of the underlying midsole, a motivation taught within Moriyasu.

Regarding claim 14:
Moriyasu teaches the sole structure of claim 11, as set forth above.
Moriyasu further teaches comprising an upper cushioning element (“insole 4”; paragraph 103) disposed on an opposite side of the plate than the interior cushioning arrangement, the upper cushioning element including a third material.

Moriyasu further teaches the “elastic modulus of the insole 4” “equal to” 5F of the plate.  5F of the plate has “a large elastic modulus…suppress…inadvertent upward warping of” forefoot cushioning element 11 (paragraph 67).  Thus Moriyasu at least teaches the upper cushioning element is stiff enough to suppress warping of 11.

Moriyasu does not expressly teach the third material having a third durometer wherein the third durometer is greater than the first durometer and the second durometer.

However, Bongers teaches a sole structure wherein an upper sole structure element (“insert”) comprises a material having a durometer (“shore”) wherein the durometer is greater than the durometer of the underlying midsole elements (paragraphs 24; see also paragraphs 11 and 23).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Moriyasu such that its third material has a third durometer (as the insert of Bongers has a durometer) and wherein the third durometer is greater than the first durometer and the second durometer (in the same manner that the durometer of the insert of Bongers is greater than that of the underlying midsole elements of Bongers) in order to achieve the predictable result of arriving at an upper cushioning element to suppress warping of the underlying midsole, a motivation taught within Moriyasu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732